DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s traversal in the arguments filed 11/16/2020 are persuasive. The restriction requirement is withdrawn. Claims 1-21 will be examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sederquist et al (WO 2005/099017).
Regarding claim 1, Sederquist shows in figure 1 a fuel cell system 1 comprising a fuel cell stack 12, which is composed of at least one fuel cell and typically a plurality of fuel cells. Fuel cell stack 12 is disposed in an enclosure 20. During operation, fuel from a fuel source 22 is supplied to the anodes of the stack 12 via fuel inlet passage 24. Fuel exhaust leaves the stack 12 via fuel outlet passage 26 and is continuously discharged to enclosure 20. Air is drawn into the enclosure 20 through an air inlet 36. The incoming air is mixed with released fuel present in the enclosure 20 and is drawn into the air supply passage 30 and a circulation device, such as a blower 32. The air supply passage 30 is fluidly connected to and configured to supply air to the cathode of the stack 12. Air exhaust leaves the stack 12 through enclosure 20 and released via air outlet passage 34 (pg 7, lines 3-20). The fuel is considered to be hydrogen. The blower 32 is considered to be the instantly claimed air pressurizing mechanism. 
	Sederquist does not explicitly teach the pressurization of the air stream.
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that air being drawn into the system via the blower would inherently be pressurized by the speed of the blower.

	Sederquist does not explicitly teach the cathode byproduct being water.
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that the mixture would be processed into water as such is a conventional byproduct of the cathode side of the fuel cell and an ordinarily skilled artisan would have recognized such a process without undue experimentation and with a reasonable expectation of success.
	Regarding claim 3, Sederquist teaches air exhaust leaves the stack 12 through enclosure 20 and released via air outlet passage 34 (pg 7, lines 3-20). Figure 1 shows the enclosure being air tight other than the inlets and outlets shown.
	Regarding claim 4, Sederquist shows the stack inside of the enclosure in figure 1. 
	Sederquist does not explicitly teach the fuel cell being insulated from the enclosure.
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to insulate the stack from the enclosure in order to maintain desired operable temperature of the stack.
	Regarding claim 5, Figure 1 shows the air inlet being disposed in a top section of the enclosure. 
	Sederquist does not explicitly teach the location being closer to the anode than the cathode.

	Claim 6, Sederquist teaches a controller and voltage detectors to affect operation of the fuel cell depending upon the measured parameters. Particularly, in response to voltage, the blower may adjust the amount of air supplied to the fuel cell (pg 7, lines 20-30). 
	Sederquist does not explicitly teach stopping operation of the fuel cell when the voltage drops below a threshold value.
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to stop operation of the fuel cell if the voltage drops below an expected value to prevent damage to the fuel cell.
	Regarding claim 7, Sederquist teaches the air supply passage 30 to have a fuel sensor (pg 7, lines 20-30).
	Regarding claim 8, Sederquist teaches maintaining the concentration of fuel within the enclosure to ensure that the concentration will be below the lower flammability limit (pg 8, lines 3-8). 
	Sederquist does not explicitly teach shutting down the fuel cell in response to this, however, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to shut down the fuel cell if the flammability limit is exceeded to avoid an ignition event. 

	Regarding claim 10, Sederquist teaches including a sensor disposed in enclosure 20 or the air supply passage 30 to detect the concentration of fuel within the enclosure 20 or leaving the enclosure 20. When the concentration of fuel exceeds a preset level, the flow rate of air drawn into enclosure 20 may be increased in order to reduce the fuel concentration within the enclosure 20 or air supply passage 30 (pg 7, lines 20-pg 8 line 2). Sederquist also teaches adjusting the air flow in response to other parameters such as voltage (pg 7, lines 20-30).
	Sederquist does not explicitly teach the comparison as claimed.
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the flow rate and voltage sensors as claimed in order to maintain a desirable amount of fuel in the enclosure.
	Regarding claim 11, Sederquist shows in figure 1 a fuel cell system 1 comprising a fuel cell stack 12, which is composed of at least one fuel cell and typically a plurality of fuel cells. Fuel cell stack 12 is disposed in an enclosure 20. During operation, fuel from a fuel source 22 is supplied to the anodes of the stack 12 via fuel inlet passage 24. Fuel exhaust leaves the stack 12 via fuel outlet passage 26 and is continuously discharged to enclosure 20. Air is drawn into the enclosure 20 through an 
	Sederquist does not explicitly teach the pressurization of the air stream.
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that air being drawn into the system via the blower would inherently be pressurized by the speed of the blower.
	Regarding claim 12, Sederquist teaches that fuel exhaust leaves the stack 12 via fuel outlet passage 26 and is continuously discharged to enclosure 20. The air blower 32 draws the fuel and air to the cathode (pg 7, lines 3-20). 
	Regarding claim 13, Sederquist teaches air exhaust leaves the stack 12 through enclosure 20 and released via air outlet passage 34 (pg 7, lines 3-20). Figure 1 shows the enclosure being air tight other than the inlets and outlets shown.
	Regarding claim 14, Sederquist shows the stack inside of the enclosure in figure 1. 
	Sederquist does not explicitly teach the fuel cell being insulated from the enclosure.

	Regarding claim 15, Figure 1 shows the air inlet being disposed in a top section of the enclosure. 
	Sederquist does not explicitly teach the location being closer to the anode than the cathode.
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that placement is a design choice and an ordinarily skilled artisan would have recognized placing the air inlet closer to the anode than the cathode for efficiency and without undue experimentation and with a reasonable expectation of success. 
	Regarding claim 16, Sederquist teaches a controller and voltage detectors to affect operation of the fuel cell depending upon the measured parameters. Particularly, in response to voltage, the blower may adjust the amount of air supplied to the fuel cell (pg 7, lines 20-30). 
	Sederquist does not explicitly teach stopping operation of the fuel cell when the voltage drops below a threshold value.
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to stop operation of the fuel cell if the voltage drops below an expected value to prevent damage to the fuel cell.
	Regarding claim 17, Sederquist teaches the air supply passage 30 to have a fuel sensor (pg 7, lines 20-30).

	Sederquist does not explicitly teach shutting down the fuel cell in response to this, however, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to shut down the fuel cell if the flammability limit is exceeded to avoid an ignition event. 
	Regarding claim 19, Sederquist teaches including a sensor disposed in enclosure 20 or the air supply passage 30 to detect the concentration of fuel within the enclosure 20 or leaving the enclosure 20. When the concentration of fuel exceeds a preset level, the flow rate of air drawn into enclosure 20 may be increased in order to reduce the fuel concentration within the enclosure 20 or air supply passage 30 (pg 7, lines 20-pg 8 line 2).
	Regarding claim 20, Sederquist teaches including a sensor disposed in enclosure 20 or the air supply passage 30 to detect the concentration of fuel within the enclosure 20 or leaving the enclosure 20. When the concentration of fuel exceeds a preset level, the flow rate of air drawn into enclosure 20 may be increased in order to reduce the fuel concentration within the enclosure 20 or air supply passage 30 (pg 7, lines 20-pg 8 line 2). Sederquist also teaches adjusting the air flow in response to other parameters such as voltage (pg 7, lines 20-30).
	Sederquist does not explicitly teach the comparison as claimed.
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the flow rate and voltage sensors as claimed in order to maintain a desirable amount of fuel in the enclosure.
	Regarding claim 21, Sederquist shows in figure 1 a fuel cell system 1 comprising a fuel cell stack 12, which is composed of at least one fuel cell and typically a plurality of fuel cells. Fuel cell stack 12 is disposed in an enclosure 20. During operation, fuel from a fuel source 22 is supplied to the anodes of the stack 12 via fuel inlet passage 24. Fuel exhaust leaves the stack 12 via fuel outlet passage 26 and is continuously discharged to enclosure 20. Air is drawn into the enclosure 20 through an air inlet 36. The incoming air is mixed with released fuel present in the enclosure 20 and is drawn into the air supply passage 30 and a circulation device, such as a blower 32. The air supply passage 30 is fluidly connected to and configured to supply air to the cathode of the stack 12. Air exhaust leaves the stack 12 through enclosure 20 and released via air outlet passage 34 (pg 7, lines 3-20). The fuel is considered to be hydrogen. The blower 32 is considered to be the instantly claimed air pressurizing mechanism. 
	Sederquist does not explicitly teach the pressurization of the air stream.
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that air being drawn into the system via the blower would inherently be pressurized by the speed of the blower.
	Regarding claim 2, Sederquist teaches that fuel exhaust leaves the stack 12 via fuel outlet passage 26 and is continuously discharged to enclosure 20. The air blower 32 draws the fuel and air to the cathode (pg 7, lines 3-20). 
	Sederquist does not explicitly teach the cathode byproduct being water.
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that the mixture would be processed into water as such is a conventional byproduct of the cathode side of the fuel cell and an ordinarily skilled artisan would have recognized such a process without undue experimentation and with a reasonable expectation of success.



Conclusion


	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Foster et al (US 2014/0220466).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838.  The examiner can normally be reached on Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        February 23, 2021